Citation Nr: 1730843	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-33 751 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.
	
2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from November 1986 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas, which restored a 20 percent evaluation for lumbar spine based on a rating decision from February 2008.

The appeal is REMANDED to the AOJ via the Appeals Management Center, (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND


Medical Examination

The Veteran was provided VA examinations in July 2012 and July 2015.  Once VA undertakes the effort to provide an examination, it must provide an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that, "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016) states that, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  While the examination in July 2015 did conclude that the Veteran experienced pain in the lower back, and evidence of pain with respect to weight bearing, the examination does not address the issues under Correia.  As such, remand is required for the Veteran to be afforded a new VA examination.

SSA Records

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  The VA is required to continue to try to obtain relevant federal records, when efforts fail, unless further attempts would be futile.  See 38 C.F.R § 3.159(c) (2).

The RO requested records from the Social Security Administration (SSA) on March 30, 2016.  On March 31, 2016, the RO received information from the SSA that the records were unavailable as they had been destroyed.  However, the Veteran was not notified of the unavailability of the records.  Pursuant to 38 C.F.R. § 3.159(e), VA is required to notify the Veteran of such and give him/her the opportunity to submit such records.  Given that the Veteran had no notice and was not given an opportunity to provide SSA, remand is, thus, required to give the Veteran the opportunity to secure relevant SSA disability or other pertinent records.

TDIU

The Veteran seeks entitlement to TDIU.  Given that the development requested in connection with the foregoing claim for an evaluation in excess of 20 percent for the Veteran's lower back could have bearing on whether an award of TDIU or extraschedular is proper, the claims are inextricable and remand is warranted of this issue as well.

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the severity of his lumbosacral disability.

a).  In order to comply with the Courts recent precedential decision in Correia v. McDonald, 38 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

b).  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbosacral spine disability, including any neurological manifestations.  The extent of any weakened movement, excess fatigability, and incoordination on use or flare-ups should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

- The examiner must specifically address whether, at any point during the appeal period, any objective neurologic abnormalities, to include of the lower extremities, have been present that are associated with the Veteran's spinal disability.

- If there is neurological impairment identified, the examiner should identify the nerve or nerves involved and determine the manifestations.

3.  The RO is required to notify the Veteran that it was unable to obtain SSA records, and inform the Veteran that he may seek such pertinent records on his own.

4.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed, re-adjudicate the issue of entitlement to an increased rating.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. § 20.1100(b) (2016).


